Citation Nr: 1129016	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  07-26 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a higher initial rating for right knee chondromalacia, rated as noncompensable prior to January 6, 2010, and as 10 percent disabling thereafter.

3.  Entitlement to a total disability rating due to individual employability resulting from service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1995 to April 1999.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, denied entitlement to service connection for PTSD and granted service connection for chondromalacia of right knee, claimed as right knee pain, with a noncompensable rating assigned, effective March 23, 2005.

In a May 2010 rating decision, the Veteran was granted an increased rating of 10 percent, effective January 6, 2010, for right knee chondromalacia.  A claimant is presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the claim for a higher initial rating for right knee chondromalacia remains before the Board.  

The Veteran provided testimony before a Decision Review Officer at the RO in October 2007.  She and her spouse provided testimony before the undersigned Acting Veterans Law Judge at the RO in September 2010.  Transcripts of both hearings are of record.  

In September 2010 the Veteran submitted a waiver of local jurisdiction in regard to evidence she submitted directly to the Board following the last adjudication of the claim by the RO.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800 (2010).

The issues of entitlement to a higher initial rating for right knee chondromalacia and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has current PTSD that is etiologically related to in-service sexual assaults as evidenced by behavior changes.  


CONCLUSION OF LAW

PTSD was incurred as a result of in-service sexual assaults.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating her claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 
38 U.S.C.A. § 5103A (a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision in this appeal, further assistance is unnecessary to aid the Veteran in substantiating her claim.


Legal Criteria- Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

If a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate her account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(4).  

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id.  

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Analysis

As a preliminary matter, the Board notes that the Veteran reported during the August 2010 Board hearing that she had been sexually abused when she was 12 years old and that she believed that she had had pre-existing PTSD that was aggravated during active duty service.  Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to diseases or defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment, and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

In this case, the examination when the Veteran was accepted and enrolled for service did not reveal any psychiatric disability or symptoms.  The presumption of soundness, therefore, applies.  While the Veteran essentially stated that she had had psychological symptoms prior to service, there is no evidence of a diagnosed pre-existing psychological disability.  The Veteran, herself, is not qualified to diagnose such a disability.  

Even if the evidence could be deemed to clearly and unmistakably show a pre-existing disability based on the Veteran's testimony, the evidence is not clear and unmistakable on the question of aggravation.  In this regard, the Veteran reported during testimony before the Board and during VA treatment and examinations that her depressive symptoms became worse during service and that she became socially withdrawn.  She also stated that she began to have behavioral issues which were a direct result of her in-service sexual assaults and psychiatric symptoms.  In short, the record does not contain the clear and unmistakable evidence needed to rebut the presumption of soundness.  

The Veteran contends she incurred PTSD as the result of two in-service sexual assaults.  

The Veteran has been consistently diagnosed with PTSD as a result of military sexual trauma throughout her treatment at the VA medical center (VAMC).  In an October 2007 letter, her treating VA therapist reported that the Veteran met the full diagnostic criteria for chronic PTSD.  Her treating VA psychiatrist, who has treated the Veteran since May 2005, consistently diagnosed PTSD due to military sexual trauma.  

There is no dispute in the evidence that the Veteran meets the criteria for a diagnosis of PTSD.  Her long-standing mental health treatment professionals have linked the current PTSD to the in-service sexual assaults reported by the Veteran.  

The Veteran testified during the October 2007 DRO hearing that following the first sexual assault, she requested a transfer from her unit.  Thereafter, she began to have disciplinary issues and was issued an Article 15 for being absent without leave (AWOL).  Following the second sexual assault, she initiated the process to be medically discharged for unrelated physical disabilities.  While service personnel records do not demonstrate the request for transfer or disciplinary actions, the Board finds that she is competent to report the in-service sexual assaults and that her testimony is credible.  

Moreover, the Veteran reported that following the sexual assaults, she became withdrawn and depressed during service.  Her husband stated during the September 2010 Board hearing that he had known the Veteran for more than 10 years and he confirmed that she has had these symptoms throughout that time.  The Veteran and her husband are competent to report such symptoms they personally experienced or observed and when they began.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007.); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  The Board finds the lay testimony offered in this case to be sufficient to provide credible supporting evidence of the claimed sexual assault stressors.
Therefore, all of the criteria for the grant of service connection for PTSD have been met.  Service connection for PTSD is granted.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for PTSD is granted.  


REMAND

The record demonstrates that the Veteran submitted an application for VA's Vocational Rehabilitation program in May 2008.  There are no follow-up records pertaining to this application.  

Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  VA is deemed to have constructive knowledge of certain documents which are generated by VA agents or employees, including VA physicians.  Id. at 612-13.  If those documents predate a Board decision on appeal, are within VA's control, and could reasonably be expected to be part of the record, then "such documents are, in contemplation of law, before the Secretary and the Board and should be included in the record."  Id. at 613.  If such material could be determinative of the claim, a remand for readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 466 (1998).  VA also has a statutory duty to obtain relevant records generated by Federal entities.  38 U.S.C.A. § 5103(b) (West 2002).  Therefore, VA must determine if the Veteran was accepted into the program and any outstanding vocational rehabilitation records must be obtained.  

Moreover, the file indicates that the Veteran is receiving Social Security Administration (SSA) benefits and it is unclear whether the benefits are related to her service connected disabilities.  The United States Court of Appeals for Veterans Claims (Court) has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).  As the SSA's disability determination and any related medical records have not yet been associated with the claims file, a remand is necessary to obtain these records.  Cf. Golz v. Shinseki, No. 2009-7039 (Fed. Cir. Jan. 4, 2010) (VA is required only to obtain SSA records when they may be relevant to the claim).  

A Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95  (1995).  In addition, a Veteran is competent to provide an opinion that her disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Veteran reported during the September 2010 hearing that she had experienced increased instability, fatigue and swelling of the right knee since her last VA examination in January 2010.  Therefore, the Veteran must be provided with a new VA examination to determine the current severity of her right knee disability.  

Finally, the Court has held that a total disability rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent her from obtaining or maintaining all gainful employment for which her education and occupational experience would otherwise qualify her.  38 C.F.R. § 4.16 (2010).  

The Veteran and her husband stated that she has not been able to work since May 2005 due to her service connected disabilities, including service connected PTSD.  
The Court has held that in the case of a claim for total rating based on individual unemployability, the duty to assist requires that VA obtaining an examination which includes an opinion on what effect the appellant's service connected disabilities have, alone or in combination, on her ability to work. 38 U.S.C. § 5107(a); Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (1998).  The file does not contain an explicit opinion as to whether the Veteran's unemployment is attributable to her service connected disabilities or whether they would preclude all gainful employment.  Therefore, this opinion must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction (AOJ) should obtain all records pertaining to the Veteran's application and participation in VA Vocational Rehabilitation programs in accordance with 38 C.F.R. § 3.159 (2010).  

2.  Obtain from SSA the records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.

3.  Once all pertinent records have been associated with the claims file, schedule the Veteran for a VA examination to determine the current severity of her right knee disability and its impact on occupational and social functioning.  The examiner should review the claims folder and note such review in the examination report.

The examiner should report the ranges of right knee motion in degrees.  The examiner should determine whether the right knee disability is manifested by weakened movement, excess fatigability, incoordination, pain or flare-ups.  Such inquiry should not be limited to muscles or nerves. These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain or flare-ups.  

The examiner should note the points in the rages of motion when pain becomes evident.

The examiner should further note whether there is subluxation or instability and if present, should opine as to its severity, in terms of slight, moderate or severe.

The examiner should provide an opinion as to whether the service connected right knee disability would prevent the Veteran from obtaining or maintaining gainful employment for which her education and occupational experience would otherwise qualify her.  The examiner should provide a rationale for this opinion. 

4.  Schedule a VA examination to determine the impact the Veteran's service connected disabilities have, alone or in combination, on her ability to obtain and maintain gainful employment.  The examiner should review the claims folder and note such review in the examination report.

The examiner should provide an opinion as to whether the service connected PTSD, right and left knee chondromalacia, endometriosis with uterine fibroids and left shoulder trapezius strain disabilities, alone or in combination, would prevent the Veteran from obtaining or maintaining gainful employment for which her education and occupational experience would otherwise qualify her.  The examiner should provide a rationale for this opinion.

5.  The agency of original jurisdiction should review the examination reports to ensure that they contain the opinions and rationales requested in this remand.

6.  If any benefit for which there is a perfected appeal remains denied, issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


